Exhibit 10.28

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

Amended and Restated Agreement of Exempted Limited Partnership

Dated as of []

 

 





--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS


2 

 

 

ARTICLE II FORMATION AND ORGANIZATION


7 

 

 

2.1

Continuation


7 

2.2

Name


7 

2.3

Principal Place of Business


7 

2.4

Registered Office and Registered Agent


7 

2.5

Term of the Partnership


7 

2.6

Purpose of the Partnership


8 

2.7

Actions by the Partnership


8 

2.8

Organizational Certificates and Other Filings


8 

2.9

Liability of Limited Partners


8 

2.10

Admission of Limited Partners


8 

2.11

Limited Partner Representations.


9 

2.12

Effect of Death, Dissolution or Bankruptcy


9 

 

 

 

ARTICLE III CAPITAL


9 

 

 

3.1

Contributions to Capital


9 

3.2

Rights of Partner in Capital


10 

3.3

Capital Accounts


10 

3.4

Allocation of Profit and Loss


11 

3.5

Tax Allocations


11 

3.6

Reserves; Adjustments for Certain Future Events


12 

3.7

Finality and Binding Effect of the General Partner’s Determinations


13 

 

 

 

ARTICLE IV DISTRIBUTIONS


13 

 

 

4.1

Distributions


13 

4.2

Withholding of Certain Amounts


14 

4.3

Limitation on Distributions


14 

 

 

 

ARTICLE V MANAGEMENT


15 

 

 

5.1

Rights and Powers of the General Partner


15 

5.2

Delegation of Duties


15 

5.3

Transactions with Affiliates


15 

5.4

Expenses


16 

5.5

Rights of Partners


16 

5.6

Other Activities of Limited Partners


16 

5.7

Duty of Care; Indemnification


16 

 

 

 

ARTICLE VI ADMISSIONS, TRANSFERS AND WITHDRAWALS


18 

 

 

6.1

Admission of Additional Partners; Increased Points


18 

6.2

Transfer of Interests of Limited Partners


19 

6.3

Withdrawal of Partners


20 

6.4

Pledges


20 

 

 

 

ARTICLE VII ALLOCATION OF POINTS; ADJUSTMENTS OF POINTS AND RETIREMENT OF
PARTNERS


21 

 

 

7.1

Allocation of Points


21 

7.2

Retirement of Partners


21 

 







--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

 

 

 

7.3

Effect of Retirement


22 

 

 

 

ARTICLE VIII DISSOLUTION AND LIQUIDATION


23 

 

 

8.1

Winding Up Upon Withdrawal of General Partner


23 

8.2

Dissolution and Liquidation of the Partnership


23 

8.3

Filings


24 

 

 

 

ARTICLE IX GENERAL PROVISIONS


24 

 

 

9.1

Amendment of Agreement


24 

9.2

Special Power-of-Attorney


25 

9.3

Agreement Binding Upon Successors and Assigns


26 

9.4

Entire Agreement


26 

9.5

Governing Law; Severability; Partition


26 

9.6

Termination of Right of Action


26 

9.7

Confidentiality


27 

9.8

Disputed Matters


27 

9.9

Attorney Fees


27 

9.10

Not for Benefit of Creditors


27 

9.11

Consents


28 

9.12

Reports and Records


28 

9.13

Spousal Consent and Marital Dissolution


28 

9.14

Contract Construction; Headings; Counterparts


39 

9.15

Notices


30 

 

 

 

SCHEDULE A – PRINCIPLES APPLICABLE TO CERTAIN ADJUSTMENTS IN POINTS

 

 

 

SCHEDULE B – FORM OF SPOUSAL CONSENT AND AGREEMENT

 

 

 

APPENDIX A – GUARANTEE

 

 

 



ii

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

AMENDED AND RESTATED AGREEMENT OF EXEMPTED LIMITED PARTNERSHIP

OF

[CARRY VEHICLE NAME]

(A [] EXEMPTED LIMITED PARTNERSHIP)

This Amended and Restated Agreement of Exempted Limited Partnership (including
the schedules and appendices hereto), dated as of [] (as amended and/or
restated from time to time, the “Agreement”), of [CARRY VEHICLE NAME] (the
“Partnership”) is entered into by and among [GENERAL PARTNER NAME], a []
limited liability company (the “General Partner”), the Initial Limited Partner
(as defined below), those Persons that have executed (directly or by power of
attorney) a counterpart to this Agreement as Limited Partners (as defined below)
on the date hereof, and such other Persons that may hereafter be admitted to the
Partnership as Limited Partners.  The General Partner and the Limited Partners
are sometimes referred to herein collectively as the “Partners.”  Capitalized
terms used herein shall have the meanings given to them in Article I.

W I T N E S S E T H:

WHEREAS, the General Partner and the Initial Limited Partner formed the
Partnership as a [] exempted limited partnership by executing the Agreement of
Exempted Limited Partnership of the Partnership, dated as of [] (the “Original
Agreement”) and by filing a registration statement pursuant to Section [] of
the [] Law with the Registrar of Exempted Limited Partnerships of [] on [],
(the “Registration Statement”);  

WHEREAS, the additional Persons whose names and addresses are set forth in the
List of Partners under the caption “Limited Partners” on the date hereof, desire
to be admitted to the Partnership as limited partners of the Partnership and the
Initial Limited Partner desires to withdraw from the Partnership as of the date
hereof; and

WHEREAS, the parties hereto wish to amend and restate the Original Agreement in
its entirety as set forth herein.

NOW, THEREFORE, in consideration of these premises and the mutual promises and
agreements herein made and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

A.      Each Person whose name is set forth in the List of Partners under the
caption “Limited Partner” shall be admitted to the Partnership as a limited
partner of the Partnership as of the date hereof upon their execution (directly
or by power of attorney) of a counterpart to this Agreement, a Supplemental
Agreement, a Guarantee and such other instruments evidencing, to the
satisfaction of the General Partner such Person’s intent to be bound by this
Agreement as a Limited Partner;

B.      The Initial Limited Partner hereby withdraws from the Partnership as a
Limited Partner effective immediately after the admission of one or more Limited
Partners on the date hereof; and

C.      The Original Agreement shall hereby be amended and restated in its
entirety to read as follows: 





--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

ARTICLE I

DEFINITIONS

As used herein, the following terms shall have the following meanings and all
such terms which relate to accounting matters shall be interpreted in accordance
with U.S. generally accepted accounting principles in effect from time to time
except as otherwise specifically provided herein:

“Affiliate” means with respect to any Person any other Person directly or
indirectly controlling, controlled by or under common control with such Person.

“Agreement” has the meaning given such term in the introductory paragraph.

“Ares Management” means Ares Management LLC.

“Capital Account” means, with respect to each Partner, the capital account
established and maintained on behalf of such Partner as described in Section
3.3.

“Capital Investment Loss” means, with respect to any Fiscal Year, the
Partnership’s share (based on its contributions to the Fund GP, if any) of any
Net Loss or other items of loss or deduction allocated to the Fund GP by the
Fund, but only to the extent such allocation is made by the Fund to the Fund GP
in respect of the Fund GP’s capital contribution to the Fund, if any.

“Capital Investment Profit” means, with respect to any Fiscal Year, the
Partnership’s share (based on its contributions to the Fund GP, if any) of any
Net Income or other items of income or gain allocated to the Fund GP by the
Fund, but only to the extent such allocation is made by the Fund to the Fund GP
in respect of the Fund GP’s capital contribution to the Fund, if any.

“Capital Investment Share” means each Partner’s share of the Capital Investment
Profit or Capital Investment Loss as set forth on the List of Partners, if
any.  The aggregate number of Capital Investment Shares shall be equal to the
dollar amount of the Partnership’s capital commitment to the Fund GP, if any.

“Carried Interest” means distributions to the Fund GP of “Carried Interest” as
defined in the Fund Agreement.

“Cause” means with respect to any Partner, a determination by the General
Partner that any of the following events has occurred, with respect to such
Partner:

(a)      the Partner’s conviction of a felony or a plea of nolo contendere
thereto in connection with any financial, business or commercial enterprise or
transaction or with respect to any criminal statute involving a material breach
of fiduciary duty;

(b)      any order, judgment or decree (whether entered by consent or after
trial or adjudication) of any court, governmental agency or regulatory authority
(including without limitation the Securities and Exchange Commission or state
securities commissions) involving a material violation of federal or state
securities laws or any rules or regulations thereunder or that materially
censures or imposes any material sanctions on the employee in connection with
investment advisory, securities or real estate related activities or which
enjoins, bars, suspends or otherwise limits such Person from engaging in any
activities related to the business of the Relevant Entities;





2

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

(c)      the Partner’s intentional violation of law in connection with any
transaction involving the purchase, sale, loan or other disposition of, or the
rendering of investment advice with respect to, any security, futures or forward
contract, insurance contract, debt instrument or currency;

(d)      dishonesty, bad faith, gross negligence, willful misconduct, fraud or
willful or reckless disregard of duties by a Partner in connection with the
performance of any services on behalf of any Relevant Entity;

(e)      intentional failure by a Partner to comply with any lawful directive of
the investment committee of any Relevant Entity, to the extent not cured to the
satisfaction of the General Partner within five days of the date of notice of
such failure;

(f)      intentional breach by a Partner of this Agreement, any Supplemental
Agreement, the Fund Agreement, the Co-Invest Agreement or any agreement entered
into by, or any constituent agreement of, any Relevant Entity, to the extent not
cured to the satisfaction of the General Partner within five days of the date of
notice of such breach;

(g)      intentional violation by a Partner of any material written policies
adopted by any Relevant Entity governing the conduct of persons performing
services on behalf of such Relevant Entity, to the extent not cured to the
satisfaction of the General Partner within five days of the date of notice of
such violation;

(h)      [RESERVED];  

(i)      the intentional taking of improper action or the intentional omission
to take any proper action or omission to take any action that has caused or
substantially contributed to a material deterioration in the business or
reputation of any Relevant Entity, or that was otherwise materially disruptive
of their business affairs, provided, however, that the term Cause shall not
include for this purpose any mistake of judgment made in good faith with respect
to any portfolio transaction for the account of the Fund or other Relevant
Entities;

(j)      the obtaining by a Partner of any material improper personal benefit as
a result of a breach by such Partner of any covenant or agreement with a
Relevant Entity or such entities’ investors;

(k)      a Change of Control occurs with respect to the Partner to which the
General Partner does not consent in writing; and

(l)      engaging in any activities which compete with, including soliciting
and/or hiring then existing employees of Ares Management or former employees who
were employees of Ares Management within six months of such solicitation or
hiring, or inducing or encouraging then existing employees of Ares Management to
terminate their employment with Ares Management, or otherwise materially
adversely affect any Relevant Entity to the extent such other activities are not
sponsored by Ares Management or any Affiliate thereof.

“Change of Control” means, with respect to any Partner which is not a natural
person, either (a) the failure of such Partner’s Principal to hold, directly or
indirectly, not less than eighty percent (80%) of the interests in the
Partnership of such Partner, unless such failure is caused by the death or legal
incapacity of such Principal, or (b) the failure of Related Parties of such
Partner to own, directly or indirectly, one hundred percent (100%) of the
economic interests of such Partner. 





3

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

“Clawback Payment” means the Partnership’s share of any payment required to be
made by the Fund GP to the Fund pursuant to Sections [] (with respect to
payments of Carried Interest only) and []  of the Fund Agreement.

“Clawback Share” means, with respect to any Partner and any Clawback Payment, a
portion of such payment equal to (i) the cumulative amount of Carried Interest
distributed to such Partner by the Partnership in respect of the Fund prior to
the time of determination of such Clawback Payment, divided by (ii) the
cumulative amount of Carried Interest so distributed by the Partnership in
respect of the Fund to all Partners prior to the time of determination of such
Clawback Payment.

“Code” means the United States Internal Revenue Code of 1986, as amended and as
hereafter amended, or any successor law.

“Co-Invest Agreement” means the Amended and Restated Limited Partnership
Agreement of [], as amended from time to time.

“Covered Person” has the meaning given such term in Section 5.7(a).

“Defaulting Partner” has the meaning given such term in Section 3.1(f)

“Designated Partner” means the General Partner, or such other Partner as
designated by the General Partner.

“Divorce Decree” has the meaning given such term in Section 9.13(b)(i).

“[] Law” means [].

“Final Adjudication” has the meaning ascribed to such term in Section 5.7(a).

“Fiscal Year” means the period commencing on January 1 of such year and ending
on December 31 of such year (or on the date of a final distribution pursuant to
clause (a)(iii) of Section 8.1), unless the General Partner shall elect another
fiscal year for the Partnership which is a permissible taxable year under the
Code.

“Fund” means [], a [] limited partnership and any successors thereto.  Unless
specifically stated to the contrary herein or the context otherwise requires,
all references herein to the “Fund” shall be deemed to refer to the Fund and all
relevant Alternative Investment Vehicles (as defined in the Fund Agreement).

“Fund Agreement” means the Amended and Restated Agreement of Limited Partnership
the Fund, as amended from time to time.  Unless specifically stated to the
contrary herein or the context otherwise requires, any reference to the “Fund
Agreement” shall be deemed to refer to the Fund Agreement and to all partnership
agreements or other governing documents of the relevant Alternative Investment
Vehicles (as the same may be amended from time to time), as applicable
collectively; and any reference to a particular provision in the Fund Agreement
shall be deemed to refer also to any similar provision, if any, and as the
context requires, of any of the partnership agreements or other governing
documents of the relevant Alternative Investment Vehicles.

“Fund GP” means [], a [] limited partnership, or any successor to the business
of the Fund GP, in its capacity as general partner of the Fund.





4

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

“Fund GP Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Fund GP, as amended from time to time.

“General Partner” has the meaning set forth in the introductory paragraph.

“Guarantee” means the guarantee which each Partners is required to execute
pursuant to Section 3.1 hereof.

“Initial Limited Partner” means [].

“IRS Notice” has the meaning given such term in Section 3.5(c).

“Limited Partner” means any person admitted as a Limited Partner to the
Partnership, including any Retired Partner, in accordance with this Agreement,
until such person withdraws entirely as a Partner of the Partnership, together
with any additional or substitute Limited Partners admitted to the Partnership
after the date hereof, in its capacity as a Limited Partner of the Partnership,
and, for purposes of the allocation and distribution provisions contained in
Articles III, IV, VII and VIII, all assignees.  All references herein to
a Limited Partner shall be construed as referring collectively to such Limited
Partner and to each Related Party of such Limited Partner (and to each person of
which such Limited Partner is a Related Party) that also is or that previously
was a Limited Partner, except to the extent that the General Partner determines
that the context does not require such interpretation as between such Limited
Partner and its Related Parties.

“List of Partners” means the List of Partners to be maintained by the General
Partner showing the following information with respect to each Partner: name;
address; date of admission and Retirement; Capital Investment Shares and Points,
if any.

“Management Company” means [], a [] limited liability company, or any
successor in interest thereto, in its capacity as manager of the Fund.

“Net Income” has the meaning ascribed to that term in the Fund Agreement.    

“Net Loss” has the meaning ascribed to that term in the Fund Agreement.

“Operating Loss” means, with respect to any Fiscal Year, any net loss of the
Partnership, adjusted to exclude any Capital Investment Profit or Capital
Investment Loss.  To the extent derived from the Fund, any items of income,
gain, loss, deduction and credit shall be determined in accordance with the same
accounting policies, principles and procedures applicable to the determination,
by the Fund, and any items not derived from the Fund shall be determined in
accordance with the accounting policies, principles and procedures used by the
Partnership for federal income tax purposes.

“Operating Profit” means, with respect to any Fiscal Year, any net income of the
Partnership, adjusted to exclude any Capital Investment Profit or Capital
Investment Loss.  To the extent derived from the Fund, any items of income,
gain, loss, deduction and credit shall be determined in accordance with the same
accounting policies, principles and procedures applicable to the determination
by the Fund, and any items not derived from the Fund shall be determined in
accordance with the accounting policies, principles and procedures used by the
Partnership for federal income tax purposes.

“Original Agreement” has the meaning given such term in the preamble.

“Partnership” has the meaning given such term in the introductory paragraph.





5

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

“Permanent Disability” means any physical or mental illness, disability or
incapacity that can be expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than 180 days that prevents
the Partner from performing substantially all of such Partner’s duties for the
Partnership and the other applicable Relevant Entities, with or without
reasonable accommodation.  

“Person” has the meaning ascribed to that term in the Fund Agreement. 

“Point” means a [] share of Carried Interest. 

“Portfolio Investment” has the meaning ascribed to that term in the Fund
Agreement.

“Principal” means the Partner related to any Partner (a) who has transferred all
or a portion of such Partner’s interest in the Partnership to a Related Party or
(b) whose Related Party has subscribed directly for an interest in the
Partnership.

“Reference Rate” has the meaning ascribed to that term in the Fund Agreement. 

“Registration Statement” has the meaning ascribed to such term in the first
whereas clause.

“Related Party” means, with respect to any Partner:

(a)      any spouse, child or other lineal and collateral descendants or any
natural person who occupies the same principal residence as such Partner;

(b)      any trust or estate in which the Partner and any Related Party or
Related Parties (other than such trust or estate) collectively have more than
eighty percent (80%) of the beneficial interests (excluding contingent and
charitable interests); and

(c)      any entity of which the Partner and any Related Party or Related
Parties (other than such entity) collectively are beneficial owners of more than
eighty percent (80%) of the equity interests.

“Relevant Entity” means Ares Management, the Partnership, the Fund GP, the Fund,
the General Partner, the Management Company and their respective Affiliates.

“Retired Partner” means any Partner who has become a Retired Partner in
accordance with or pursuant to Section 7.2.

“Retirement” means a Partner becoming a Retired Partner.

“Spouse’s Interest” has the meaning given such term in Section 9.13(b)(i).

“SPV” has the meaning given such term in Section 9.1(d).

“Supplemental Agreement” means any of the Supplemental Agreements entered into
between the Partnership and a Partner pursuant to Section 9.1(b).

“Transfer” means any direct or indirect sale, exchange, transfer, assignment or
other disposition by a Partner of its interest (whether respecting, for example,
economic rights only or all the rights associated with the interest) in the
Partnership to another party, whether voluntary or involuntary.

“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury under the Code, as amended.





6

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

“[]+ Points Partners” has the meaning given such term in Schedule A hereto. 

“Vested Points” shall have the meaning with respect to any Partner at any time,
set forth in the Supplemental Agreement relating to such Partner.

ARTICLE II

FORMATION AND ORGANIZATION

2.1       Continuation

The Partnership was originally formed and is hereby continued as a limited
partnership under and pursuant to and in accordance with the [] Law and the
Original Agreement.  The term of the Partnership commenced upon its registration
as an exempted limited partnership pursuant to the filing of the Registration
Statement and shall continue until the Partnership is wound up and dissolved in
accordance with the provisions of Article VIII hereof.  The parties hereto
continue the Partnership under and pursuant to the [] Law and on the terms of
this Agreement.  The General Partner shall continue as general partner of the
Partnership, and upon the General Partner’s execution of this Agreement, as the
attorney in fact for the Persons whose names are set forth in the List of
Partners under the caption “Limited Partners”, each such Person shall be
admitted as a Limited Partner of the Partnership.  Effective immediately upon
admission of an additional Limited Partner hereunder, the Initial Limited
Partner hereby withdraws from the Partnership as a Limited Partner and shall no
longer have any interest therein as a Limited Partner. 

2.2       Name

The name of the Partnership shall be “[]” or such other name or names as may be
selected by the General Partner from time to time with written notice given to
the Partners of such change.  The Limited Partners acknowledge that (a) the name
of the Partnership may be changed without the consent of the Limited Partners
and (b) the Limited Partners have no rights to, or interest in, the name of the
Partnership, any intellectual property associated therewith or any goodwill
derived therefrom. 

2.3       Principal Place of Business

The Partnership shall maintain its principal office, and may maintain one or
more additional offices, at such place or places as the General Partner may from
time to time determine.

2.4       Registered Office

The address of the Partnership’s registered office in the [] is [].  The
General Partner may change the Partnership’s registered office to any other
address in [].  

2.5       Term of the Partnership

(a)      The term of the Partnership commenced on the date of the Partnership’s
registration as an exempted limited partnership under the [] Law and shall
continue until immediately after the dissolution of the Fund, or such earlier
date as winding up and dissolution is required pursuant to the [] Law.

(b)      The parties agree that irreparable damage would be done to the goodwill
and reputation of the Limited Partners if any Limited Partner should bring an
action in court to wind up and dissolve the Partnership.  Care has been taken in
this Agreement to provide for fair and just payment in liquidation of the
interests of all Partners.  Accordingly, to the fullest extent permitted by law,
each Partner hereby



7

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

waives and renounces its right to such a court order commencing the
Partnership’s winding up or to seek the appointment by the court of a liquidator
for the Partnership except as provided herein.

2.6       Purpose of the Partnership

The principal purpose of the Partnership is to act as a limited partner of the
Fund GP for purposes of receiving and distributing the Carried Interest and to
undertake such related and incidental activities and execute and deliver such
related documents necessary or incidental thereto.  In furtherance of the
purposes of the Partnership described in this 2.6, but subject to the provisions
of this Agreement, the Partnership may engage in any activity that is lawful for
a limited partnership formed under the [] Law, such activity to be deemed to
fall within the objects of the Partnership if approved by the General Partner.

2.7       Actions by the Partnership

The Partnership (and the General Partner for and on behalf of the Partnership),
subject to the provisions of this Agreement, may execute, deliver and perform
all contracts, agreements and other undertakings and engage in all activities
and transactions as may in the opinion of the General Partner be necessary or
advisable to carry out the objects and purposes of the Partnership, without the
approval or vote of any Limited Partner, and shall have all of the powers
available to it as an exempted limited partnership formed under the [] Law.

2.8       Organizational Certificates and Other Filings

If requested by the General Partner, the Limited Partners shall immediately
execute all statements, certificates and other documents, and any amendments or
renewals of such statements, certificates and other documents as thereafter
required, consistent with the terms of this Agreement necessary for the General
Partner to accomplish all filing, recording, publishing and other acts as may be
appropriate to comply with all requirements for (a) the continued existence of
the Partnership as an exempted limited partnership under the laws of [], (b) if
the General Partner deems it advisable, the operation of the Partnership as a
limited partnership in which the Limited Partners have limited liability, in all
jurisdictions where the Partnership proposes to operate and (c) all other
filings required to be made by the Partnership.

2.9       Liability of Limited Partners

Except for the obligations under this Agreement, the Guarantee, and the
Supplemental Agreements of each Limited Partner, including the obligations to
make capital contributions pursuant to Section 3.1, the Limited Partners shall
not be liable for the debts and obligations of the Partnership to the maximum
extent permitted by the [] Law.  Losses and expenses incurred by the
Partnership during any fiscal year shall be allocated among the Partner in
accordance with the procedures for allocating losses set forth in this
Agreement.  If a Limited Partner is required under the [] Law or this Agreement
to return to the Partnership or pay amounts previously distributed to such
Limited Partner, the obligation of such Limited Partner to return or pay any
such amount to the Partnership shall be the obligation of such Limited Partner
(or its successor, estate, legal representative or permitted assigns) and not
the obligation of the General Partner.

2.10       Admission of Limited Partners

On the date hereof and any date hereafter, the Persons whose names are set forth
in the List of Partners under the caption “Limited Partners” shall be admitted
to the Partnership as Limited Partners of the Partnership upon their execution
(either directly or by power of attorney) of a counterpart to this 





8

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

Agreement, of a Supplemental Agreement, a Guarantee and such other instruments
evidencing, to the satisfaction of,  and to the extent required by, the General
Partner, such Person’s intent to be bound by this Agreement as a Limited
Partner.

2.11      Limited Partner Representations.    

Each Limited Partner represents and warrants that such Limited Partner is an
“accredited investor” for purposes of, and within the meaning of, Rule 501(a) of
Regulation D under the U.S. Securities Act of 1933, as amended.  Each Limited
Partner acknowledges receipt of a copy of the Form ADV Parts 2A and 2B of Ares
Management LLC at least 48 hours prior to entering into this Agreement.

2.12      Effect of Death, Dissolution or Bankruptcy

Upon the death, incompetence, bankruptcy, insolvency, liquidation or dissolution
of a Limited Partner, the obligations of such Limited Partners under this
Agreement, to the fullest extent permitted by law, shall be binding upon, such
Limited Partner’s successor(s) by operation of law, estate or legal
representative, and any such Person shall be treated as provided in Section 6.2
unless and until such Person is admitted as a substitute Limited Partner
pursuant to Section 6.1.  Any Transfer of the interest so acquired by such
successor, estate or legal representative shall be subject to the requirements
of Article VI.

ARTICLE III

CAPITAL 

3.1       Contributions to Capital

(a)      Any required contribution of a Partner to the capital of the
Partnership shall be as set forth in the List of Partners.  Contributions to the
capital of the Partnership shall be made as of the date of admission of such
Partner as a Partner of the Partnership and as of each such other date as may be
specified by the General Partner.  Except as otherwise permitted by the General
Partner, all contributions to the capital of the Partnership by each Partner
shall be payable exclusively in cash.

(b)      The Designated Partner shall make capital contributions from time to
time to the extent necessary to ensure that the Partnership meets its
obligations to make contributions of capital to the Fund GP in respect of its
obligation to the Fund, if any, other than obligations in respect of any
Clawback Payment which are the responsibility of each Partner as set forth in
Section 3.1(e).

(c)      Except as explicitly stated in this Agreement, no Partner shall be
obligated, nor shall any Partner have any right, to make any contribution to the
capital of the Partnership other than as specified in this Section 3.1.  No
Partner shall be obligated to restore any deficit balance in such Partner’s
Capital Account.

(d)      In the event that the Partnership receives from the Fund GP any amounts
constituting a return of the Partnership’s share (if any) of the Fund GP’s
contributions to the Fund pursuant to provisions in the Fund Agreement that
would increase the Fund GP’s obligation to make additional capital contributions
to the Fund by the amount so returned, the General Partner, in its sole
discretion, may return such amounts to the Partners in proportion to their
respective capital contributions to the Partnership.  Each Partner’s aggregate
capital contributions shall be reduced by the amount so distributed to such
Partner, and such Partner’s remaining obligation to contribute capital shall be
increased, on a dollar-for-dollar basis, by the amount of that reduction.  In
addition, each Partner will be required to fund



9

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

its pro rata share of any other obligations of the Partnership to the Fund GP in
connection with the Partnership’s contribution to the Fund GP (if any),
including with respect to indemnification and “limited partner clawback”
obligations as set forth in the Fund Agreement.

(e)      To the extent, if any, that it is determined that the Partnership, as a
limited partner of the Fund GP, is required to make any Clawback Payment with
respect to the Fund, each Partner shall be required to participate in such
payment and contribute to the Partnership for ultimate distribution to the Fund
an amount equal to such Partner’s Clawback Share of any Clawback Payment, but
not in any event in excess of the cumulative amount theretofore distributed to
such Partner with respect to the Carried Interest attributable to the Fund.

(f)      If a Limited Partner fails to comply with its obligations under
Section 3.1(e) (such Limited Partner, a “Defaulting Partner”), Ares Management
and any of its Affiliates may (in their sole discretion) declare such Limited
Partner and its Related Parties to be deemed to be a “defaulting partner” (or
equivalent) in any “carried interest”, co-investment or other vehicle managed by
Ares Management or an Affiliate in which such Limited Partner, Related Party or
other Affiliate is a limited partner (or equivalent), regardless of whether such
Limited Partner, Related Party or Affiliate is in default or breach of its
obligations pursuant to the terms of the governing documents of such vehicle.

(g)      Pursuant to the Fund Agreement, each Partner of the Partnership shall
execute a Guarantee substantially in the form attached hereto as Appendix A. 

3.2       Rights of Partner in Capital

(a)      No Partner shall be entitled to interest on its capital contributions
to the Partnership.

(b)      No Partner shall have the right to distributions or the return of any
contribution to the capital of the Partnership except (i) for distributions in
accordance with Section 4.1 or (ii) upon winding up and dissolution of the
Partnership.  The entitlement to any such return at such time shall be subject
to the provisions of the [] Law and be limited to the value of the Capital
Account of the Partner.  The General Partner shall not be liable for the return
of any such amounts.

3.3       Capital Accounts

(a)       The Partnership shall maintain for each Partner a separate Capital
Account.

(b)       Each Partner’s Capital Account shall have an initial balance equal to
the amount of cash and the value of any securities or other property
constituting such Partner’s initial contribution to the capital of the
Partnership.

(c)        Each Partner’s Capital Account shall be increased by:

(i)      the amount of cash and the value of any securities or other property
constituting additional contributions by such Partner to the capital of the
Partnership, plus

(ii)      the portion of any Capital Investment Profit allocated to such
Partner’s Capital Account pursuant to Section 3.4, plus

(iii)      the portion of any Operating Profit allocated to such Partner’s
Capital Account pursuant to Section 3.4, plus



10

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

(iv)      any decreases in any reserves recorded by the Partnership pursuant to
Section 3.6 and any receipts determined to be applicable to a prior period
pursuant to Section 3.6(b), to the extent the General Partner determines that,
pursuant to any provision of this Agreement, such item is to be credited to such
Partner’s Capital Account on a basis which is not in accordance with the current
respective Points of all Partners.

(d)        Each Partner’s Capital Account shall be reduced (without duplication)
by:

(i)      the portion of any Capital Investment Loss and Operating Loss allocated
to such Partner’s Capital Account pursuant to Section 3.4, plus

(ii)      the amount of any cash and the net value of any property distributed
to such Partner pursuant to Section 4.1 or 8.1 including any amount deducted
pursuant to Section 4.2 or 5.4 from any such amount distributed, plus

(iii)      any withholding taxes or other items payable by the Partnership, any
increases in any reserves recorded by the Partnership pursuant to Sectijon 3.6
and any payments determined to be applicable to a prior period pursuant to
Section 3.6, to the extent the General Partner determines that, pursuant to
Section 3.6, 4.2, 5.4 or pursuant to any other provision of this Agreement, such
item is to be charged to such Partner’s Capital Account on a basis which is not
in accordance with the current respective Points of all Partners.

3.4       Allocation of Profit and Loss

(a)      Allocations of Profit and Loss.  Except as otherwise specifically
provided herein, all items of income, gain, loss and deduction comprising the
Capital Investment Profit, Capital Investment Loss, Operating Profit and
Operating Loss for any Fiscal Year shall be allocated to each Partner in
accordance with each Partner’s economic interest in the respective item, as
determined by the General Partner pursuant to Section 704(b) and (c) of the Code
and the Treasury Regulations thereunder, and accordingly, such allocations will
be made among the Partners so that the balance in each such Partner’s Capital
Account, immediately after making all allocations required for the relevant
Fiscal Year is, as nearly as possible, equal (proportionately) to the
distributions that would be made to each such Partner if the Partnership were
dissolved, its affairs wound up and its assets sold for cash equal to their
respective book values, all Partnership liabilities were satisfied (limited with
respect to each non-recourse liability to the book values of the assets securing
such liability), each Partner made any capital contributions required pursuant
to Section 3.1, and the net assets of the Partnership were distributed in
accordance with Section 4.1 immediately after making the allocation, in each
case with such equitable adjustments as the General Partner determines to be
necessary.

(b)      Modifications.  The foregoing allocations are intended to reflect each
Partner’s economic interest in the items being allocated in conformance with
applicable Treasury Regulations.  The General Partner shall have the right to
modify the foregoing allocations as well as the provisions for maintaining
Capital Accounts if the General Partner determines that such modification is
appropriate to better reflect the sharing of the economic profits and losses of
the Partnership by the Partners as set forth in this Agreement.

(c)      Adjustments.  The provisions of this Section 3.4 shall be subject to
adjustment as provided in Section 6.1(b). 

3.5       Tax Allocations



11

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

(a)      For United States federal, state and local income tax purposes,
Partnership income, gain, loss, deduction or credit (or any item thereof) for
each Fiscal Year shall be allocated to and among the Partners in order to
reflect the allocations of Capital Investment Profit, Operating Profit, Capital
Investment Loss and Operating Loss pursuant to the provisions of Section 3.4 for
such Fiscal Year, taking into account any variation between the adjusted tax
basis and book value of Partnership property in accordance with the principles
of Section 704(c) of the Code.

(b)      If any Partners are treated for United States federal income tax
purposes as realizing ordinary income because of receiving interests in the
Partnership (whether under Section 83 of the Code or under any similar provision
of any law, rule or regulation) and the Partnership is entitled to any
offsetting deduction (net of any income realized by the Partnership as a result
of such receipt), the Partnership’s net deduction shall be allocated to and
among the Partners in such manner as to offset, as nearly as possible, the
ordinary income realized by such Partners.

(c)      By executing this Agreement, each Limited Partner authorizes and
directs the Partnership to elect to have the “Safe Harbor” described in the
proposed Revenue Procedure set forth in Internal Revenue Code Notice 2005-43
(the “IRS Notice”) apply to any interest in the Partnership issued or
transferred by the Partnership on or after the effective date of such Revenue
Procedure.  For purposes of making such Safe Harbor election, the Designated
Partner is hereby designated as the “partner who has responsibility for federal
income tax reporting” by the Partnership and, accordingly, execution of such
Safe Harbor election by the Designated Partner or the General Partner
constitutes execution of a “Safe Harbor Election” in accordance with Section
3.03(1) of the IRS Notice.  The Partnership and each Limited Partner hereby
agree to comply with all requirements of the Safe Harbor described in the IRS
Notice, including, without limitation, the requirement that each Limited Partner
shall prepare and file all U.S. federal income tax returns reporting the income
tax effects of each “Safe Harbor Partnership Interest” issued by the Partnership
in a manner consistent with the requirements of the IRS Notice.  A Limited
Partner’s obligations to comply with the requirements of this Section 3.5(c)
shall survive such Limited Partner’s ceasing to be a Limited Partner of the
Partnership and/or the termination, dissolution, liquidation and winding up of
the Partnership, and, for purposes of this Section 3.5(c), the Partnership shall
be treated as continuing in existence.  Each Limited Partner authorizes the
General Partner to amend this Section 3.5(c) to the extent necessary to achieve
substantially the same tax treatment with respect to any interest in the
Partnership transferred or issued by the Partnership as set forth in the IRS
Notice (e.g., to reflect changes from the rules set forth in the IRS Notice in
subsequent Internal Revenue Service guidance); provided that such amendment is
not materially adverse to such Limited Partner.

(d)      The provisions of this Section 3.5 shall be subject to adjustment as
provided in Section 6.1(b). 

3.6       Reserves; Adjustments for Certain Future Events

(a)      Appropriate reserves may be created, accrued and charged against the
Carried Interest for contingent liabilities, if any, as of the date any such
contingent liability becomes known to the General Partner or as of each other
date as the General Partner in its sole discretion deems appropriate, such
reserves to be in the amounts which the General Partner in its sole discretion
deems necessary or appropriate.  The General Partner may increase or reduce any
such reserve from time to time by such amounts as the General Partner in its
sole discretion deems necessary or appropriate.  The amount of any such reserve,
or any increase or decrease therein, shall be proportionately charged or
credited, as appropriate, to the Partners in proportion to their relative
interests in such reserve to reflect the intent for which the reserve was
created.



12

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

(b)      If any amount is required by paragraph (a) of this Section 3.6 to be
credited to a Person who is no longer a Partner, such amount shall be paid to
such Person in cash, with interest from the date on which the General Partner
determines that such credit is required at the Reference Rate in effect on that
date.  Any amount required to be charged pursuant to paragraph (a) of this
Section 3.6 shall be debited against the current balance in the Capital Account
of the affected Partners.  To the extent that the aggregate current Capital
Account balances of such affected Partners are insufficient to cover the full
amount of the required charge, the deficiency shall be debited against the
Capital Accounts of the other Partners in proportion to their respective Capital
Account balances at such time; provided, however, that each such other Partner
shall be entitled to a preferential allocation, in proportion to and to the
extent of such other Partner’s share of any such deficiency, together with a
carrying charge at a rate equal to the Reference Rate, of any Operating Profit
that would otherwise have been allocable after the date of such charge to the
Capital Accounts of the affected Partners whose Capital Accounts were
insufficient to cover the full amount of the required charge.  In no event shall
a current or former Partner be obligated to satisfy any amount required to be
charged pursuant to paragraph (a) of this Section 3.6 other than by means of a
debit against such Partner’s Capital Account.

3.7       Finality and Binding Effect of the General Partner’s Determinations

All matters concerning the determination, valuation and allocation among the
Partners with respect to any profit or loss of the Partnership and any
associated items of income, gain, deduction, loss and credit, pursuant to any
provision of this Article III, including any accounting procedures applicable
thereto, shall be determined by the General Partner unless specifically and
expressly otherwise provided for by the provisions of this Agreement, and such
determinations and allocations shall be final and binding on all the Partners.

ARTICLE IV

DISTRIBUTIONS

4.1       Distributions

(a)      Subject to applicable law and any limitations contained elsewhere in
this Agreement, the General Partner shall from time to time, but not later than
the end of the first quarter following the year in which the Partnership
receives distributions from the Fund GP as a result of distributions by the
Fund, distribute such amounts to the Partners as follows:

(i)      Amounts received by the Partnership in respect of the Fund GP’s capital
contributions to the Fund shall be distributed to the Partners in accordance
with their respective Capital Investment Shares.

(ii)      Subject to any Supplemental Agreement and Section 3.6, amounts
received by the Partnership in respect of its Carried Interest (and amounts
earned thereon), shall be distributed to the Partners in proportion to their
respective Points in effect at the time of receipt of such amounts. 

(iii)      [RESERVED.] 

(iv)      Subject to Section 3.6, amounts received by the Partnership
attributable to sources other than the Partnership’s interest in the Funjd shall
be distributed to the Partners in proportion to their respective Points. 



13

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

(b)      The General Partner may cause the Partnership to make distributions to
the Partners in cash or in kind; provided that the General Partner shall only
cause the Partnership to make a distribution in kind either to all Partners
ratably or to those Partners who have agreed to accept such a distribution in
kind.  Distributions of any such amounts shall be made to the Partners in
proportion to their respective Points or Capital Investment Shares (as
applicable), determined immediately prior to giving effect to such distribution.

(c)      Tax distributions made to the Fund GP and thereafter to the Partnership
pursuant to the Fund Agreement shall be distributed to the Partners based on
each Partner’s allocable share of the income which gave rise to such tax
distributions.  Any tax distributions made to the Partnership pursuant to the
Fund Agreement and distributed to the Partners in respect of the Partnership’s
capital contributions (indirectly through the Fund GP) to the Fund shall be
treated as an advance against distributions to which the Partners would
otherwise be entitled to under Section 4.1(a)(i).  Any tax distributions made to
the Partnership pursuant to the Fund Agreement and distributed to the Partners
in respect of the Partnership’s Carried Interest in the Fund shall be treated as
an advance against distributions to which the Partners would otherwise be
entitled under Section 4.1(a)(ii) or 4.1(a)(iii), as applicable.  

(d)      The provisions of this Section 4.1 shall be subject to adjustment as
provided in Section 6.1(b). 

4.2       Withholding of Certain Amounts

(a)      If the Partnership incurs a withholding tax or other tax obligation
with respect to the share of Partnership income allocable to any Partner, then
the General Partner, without limitation of any other rights of the Partnership,
may cause the amount of such obligation to be debited against the Capital
Account of such Partner when the Partnership pays such obligation, and any
amounts then or thereafter distributable to such Partner shall be reduced by the
amount of such taxes.  If the amount of such taxes is greater than any such then
distributable amounts, then such Partner and any successor to such Partner’s
interest shall indemnify and hold harmless the Partnership and the General
Partner against, and shall pay to the Partnership as a contribution to the
capital of the Partnership, upon demand of the General Partner, the amount of
such excess.

(b)      The General Partner may withhold in its discretion from any
distribution to any Partner pursuant to this Agreement any other amounts due
from such Partner to the Partnership, the General Partner or their respective
Affiliates pursuant to this Agreement or the governing documents of any other
Relevant Entity to the extent not otherwise paid.  Any amounts so withheld shall
be applied by the General Partner to discharge the obligation in respect of
which such amounts were withheld.

4.3       Limitation on Distributions

Notwithstanding any provision to the contrary contained in this Agreement, the
Partnership, and the General Partner on behalf of the Partnership, shall not
make a distribution to any Partner on account of its interest in the Partnership
if such distribution would not be permitted under the [] Law or any other
applicable law.



14

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

ARTICLE V

MANAGEMENT

5.1       Rights and Powers of the General Partner

(a)      The management of the Partnership shall be vested exclusively in the
General Partner.  Subject to the terms and conditions of this Agreement, the
General Partner shall have complete and exclusive responsibility (i) for all
management decisions to be made on behalf of the Partnership and (ii) for the
conduct of the business and affairs of the Partnership.

(b)      Without limiting the generality of the foregoing, the General Partner
shall have full power and authority to execute, deliver and perform such
contracts, agreements and other undertakings, and to engage in all activities
and transactions, as it may deem necessary or advisable for, or as may be
incidental to, the conduct of the business contemplated by this Section 5.1,
including, without in any manner limiting the generality of the foregoing,
contracts, agreements, undertakings and transactions with any Partner or with
any other person having any business, financial or other relationship with any
Partner or Partners.

(c)      The Designated Partner shall be the tax matters partner and the
“partnership representative” for purposes of the Code and in any similar
capacity under state, local or non-U.S. law.  Each Partner agrees not to treat,
on its United States federal income tax return or in any claim for a refund, any
item of income, gain, loss, deduction or credit in a manner inconsistent with
the treatment of such item by the Partnership.  The tax matters partner shall
have the exclusive authority and discretion to make any elections required or
permitted to be made by the Partnership under any provisions of the Code or any
other revenue laws.

5.2       Delegation of Duties

(a)      Subject to Section 5.1 and to paragraph (b) of this Section 5.2 and the
[] Law, the General Partner may delegate to any Person or Persons any of the
duties, powers and authority vested in it hereunder on such terms and conditions
as it may consider appropriate.

(b)      Any Person who is a Partner and to whom the General Partner delegates
any of its duties pursuant to this Section 5.2 or any other provision of this
Agreement shall be subject to the same standard of care, and shall be entitled
to the same rights of indemnification, applicable to the General Partner under
and pursuant to Section 5.7, unless such Person and the General Partner mutually
agree to a different standard of care or right to indemnification to which such
Person shall be subject.

5.3       Transactions with Affiliates

To the fullest extent permitted by applicable law, the General Partner (or any
other Affiliate of the General Partner), when acting on behalf of the
Partnership, is hereby authorized to (i) purchase property from, sell property
to, lend money to or otherwise deal with any Affiliates, any Partner, the
Partnership, the Management Company, the Fund GP, the Fund or any Affiliate of
any of the foregoing persons and (ii) obtain services from any Affiliates, any
Partner, the Partnership, the Management Company, the Fund GP, the Fund or any
Affiliate of any of the foregoing persons.



15

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

5.4       Expenses

The Partnership will pay, or will reimburse the General Partner for, all costs
and expenses arising in connection with the organization and operations of the
Partnership.  Such expenses shall be borne by the Partners ratably in accordance
with their respective Points. 

5.5       Rights of Partners

(a)      Limited Partners shall have no right to take part in the management or
control of the Partnership’s business, nor shall they have any right or
authority to act for the Partnership or to vote on matters other than as set
forth in this Agreement or as required by applicable law.

(b)      Without limiting the generality of the foregoing, the General Partner
shall have the full and exclusive authority, without the consent of any Limited
Partner, to compromise the obligation of any Limited Partner to make a capital
contribution or to return money or other property paid or distributed to such
Limited Partner in violation of the [] Law.

(c)      Nothing in this Agreement shall entitle any Limited Partner to any
compensation for services rendered to or on behalf of the Partnership in any
capacity, except for any amounts payable in accordance with this Agreement.

5.6       Other Activities of Limited Partners

(a)      No Limited Partner other than a Retired Partner (subject to the terms
of such Retired Partner’s Supplemental Agreement or any other agreement with the
General Partner or its Affiliates including, without limitation, such Retired
Partner’s employment agreement and/or separation agreement) shall engage in any
occupation, profession, employment or other business, as an officer, director,
member, partner, employee, agent, consultant or otherwise, without the prior
consent of the General Partner, unless such activity is carried out on behalf of
the Partnership or an Affiliate.

(b)      The foregoing provisions shall not prohibit a Limited Partner from
(i) purchasing or selling as a passive investor any interest in any asset,
provided that any such transaction has been disclosed to the General Partner
pursuant to any written policies adopted by the General Partner or any Affiliate
thereof applicable thereto or (ii) serving as a director or officer of a
portfolio company of an investment fund managed by the General Partner or any
Affiliate thereof or as a director, trustee or officer of a non-profit
organization, in each case subject to compliance with any written policies of
the General Partner or an Affiliate thereof applicable to such activities.

(c)      Nothing in this Agreement shall prohibit the General Partner from
engaging in any activity other than acting as General Partner hereunder.

5.7       Duty of Care; Indemnification

(a)      The General Partner (including, without limitation, for this purpose
each director, officer, employee, member, partner and stockholder of the General
Partner and its affiliates) and to the extent applicable to a Limited Partner,
whether or not a Retired Partner (each, a “Covered Person” and collectively, the
“Covered Persons”), shall not be liable to the Partnership or to any of its
Limited Partners for any loss or damage occasioned by any acts or omissions in
the performance of its services hereunder, unless it shall ultimately be
determined by final judicial decision from which there is no further right to
appeal (a “Final Adjudication”) that such loss is due to an act or omission of a
Covered Person in bad faith or with criminal intent, or as otherwise required by
law.



16

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

(b)      A Covered Person shall be indemnified to the fullest extent permitted
by law and solely from assets of the Partnership or by the Partnership against
any losses, claims, damages, liabilities, and expenses (including attorneys’
fees, judgments, fines, penalties and amounts paid in settlement) incurred by or
imposed upon it by reason or in connection with any action taken or omitted by
such Person arising out of the General Partner’s status as such or its
activities on behalf of the Partnership, including in connection with any
action, suit, investigation or proceeding before any judicial, administrative or
legislative body or agency to which it may be made a party or otherwise involved
or with which it shall be threatened by reason of being or having been the
General Partner or by reason of serving or having served, at the request of the
Fund GP in its capacity as general partner of the Fund or at the request of the
Management Company, as a director, officer or partner of any enterprise;
provided, however, that a Covered Person shall not be so indemnified with
respect to any matter as to which there has been a Final Adjudication that such
Covered Person’s acts or failure to act were in bad faith or with criminal
intent.  The right to indemnification granted by this Section 5.7 shall be in
addition to any rights to which a Covered Person may otherwise be entitled and
shall inure to the benefit of the successors or assigns of such Covered
Person.  The Partnership shall pay the expenses incurred by a Covered Person in
defending a civil or criminal action, suit or proceeding in advance of the final
disposition of such, action, suit or proceeding, upon receipt of an undertaking
by the Covered Person to repay such payment if there shall be a Final
Adjudication that it is not entitled to indemnification as provided herein.  In
(i) any suit brought by a Covered Person to enforce a right to indemnification
hereunder it shall be a defense that, and (ii) in any suit in the name of the
Partnership to recover expenses advanced pursuant to the terms of an
undertaking, the Partnership shall be entitled to recover such expenses upon
Final Adjudication that the Covered Person has not met the applicable standard
of conduct set forth in this Section 5.7. In any such suit brought to enforce a
right to indemnification or to recover an advancement of expenses pursuant to
the terms of an undertaking, the burden of proving that the Covered Person is
not entitled to be indemnified, or to an advancement of expenses, hereunder
shall be on the Partnership (or any Limited Partner acting derivatively or
otherwise on behalf of the Partnership or the Limited Partners).  The General
Partner may not satisfy any right of indemnity or reimbursement granted in this
Section 5.7 or to which it may be otherwise entitled except out of the assets of
the Partnership, and no Limited Partner shall be personally liable with respect
to any such claim for indemnity or reimbursement.  The General Partner on behalf
of the Partnership may enter into appropriate deed poll, indemnification
agreements and/or arrangements reflective of the provisions of this Article V
and obtain appropriate insurance at the expense of the Partnership to secure the
Partnership’s obligations hereunder. 

(c)      To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or the Limited Partners, a Covered Person shall not be liable to the Partnership
or to any Limited Partner for its good faith reliance on the provisions of this
Agreement.  The provisions of this Agreement, to the extent that they restrict
the duties and liabilities of a Covered Person otherwise existing at law or in
equity, are agreed by the Limited Partners to replace such other duties and
liabilities of each such Covered Person.  Notwithstanding anything else herein,
nothing contained in this paragraph or elsewhere in this Agreement shall be
construed as relieving any person for any liability (including liability under
applicable U.S. federal securities laws which, under certain circumstances,
impose liability even on persons that act in good faith), to the extent that
such liability may not be waived under, or such indemnification would be in
violation of, applicable law.

(d)      The General Partner may make, execute, record and file on its own
behalf and on behalf of the Partnership all instruments and other documents that
the General Partner deems necessary or appropriate in order to extend the
benefit of the indemnification provisions of this Agreement to the Covered
Persons; provided, that, such other instruments and documents authorized
hereunder shall be on the same terms as provided for in this Agreement except as
otherwise may be required by applicable law.



17

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

ARTICLE VI

ADMISSIONS, TRANSFERS AND WITHDRAWALS 

6.1       Admission of Additional Partners; Increased Points

(a)      The General Partner may at any time admit as an additional Limited
Partner any Person who has agreed to be bound by this Agreement, assign Points
and Capital Investment Shares to such Limited Partner and/or increase the Points
of any existing Limited Partner.  Each additional Limited Partner shall execute
(directly or by power of attorney) a counterpart to this Agreement, a
Supplemental Agreement, a Guarantee or a separate instrument evidencing, to the
satisfaction of the General Partner, such Limited Partner’s intent to be bound
by this Agreement as, and become, a Limited Partner.  In connection with such
admission or increase in Points of any Limited Partner, the Points of the other
Limited Partners (other than any Limited Partner having [] or fewer Points)
shall be reduced in accordance with Schedule A annexed hereto.

(b)      In connection with the admission of an additional Limited Partner or an
increase in Points of any Limited Partner (other than pursuant to Section 7.3),
the General Partner may make adjustments to the provisions of this Agreement
including, without limitation, the adjustments set forth in this Section 6.1, in
order to ensure that the Points allocated to such Limited Partner on the date of
such admission or increase, as applicable, shall be a “profits interest” for
U.S. federal income tax purposes.  Such determinations shall be set forth in
such Limited Partner’s Supplemental Agreement (or separate instrument) executed
in connection with such admission or increase, as applicable.  In furtherance of
such intent, notwithstanding any provision in this Agreement to the contrary:

(i)      no items of income, gain, loss, deduction or credit shall be allocated
to such Limited Partner in respect of such Limited Partner’s Points (or in the
case of an increase in Points of an existing Limited Partner, such Limited
Partner’s additional Points) to the extent such items relate to any unrealized
income, gain, loss, deduction or credit of the Partnership as of the date of
such admission or increase, as applicable;

(ii)      subject to (i) above and to the extent set forth in such Limited
Partner’s Supplemental Agreement (or separate instrument), items of income,
gain, loss, deduction and credit shall be allocated among the Limited Partners
in the amounts and proportions necessary to ensure, as promptly as possible and
to the maximum extent feasible, that such Limited Partner is allocated a
cumulative amount of income and gain, net of loss, deduction and credit, in
respect of such Limited Partner’s Points (or in the case of an increase in
Points of an existing Limited Partner, such Limited Partner’s additional Points)
equal to the cumulative amount of income and gain, net of loss, deduction and
credit, that would have been allocated to such Limited Partner but for the
provisions of clause (i); provided, that, such Limited Partner’s rights to any
allocations are subject to such other restrictions or limitations as may be set
forth in this Agreement (including, without limitation, Section 7.3);

(iii)      distributions by the Partnership to such Limited Partner in respect
of such Limited Partner’s Points (or in the case of an increase in Points of an
existing Limited Partner, such Limited Partner’s additional Points) shall be
limited to the minimum extent necessary to be consistent with the treatment of
such Points as a profits interest, provided, that to the extent set forth in
such Limited Partner’s Supplemental Agreement (or separate instrument), if any
distributions in respect of Points are foregone by such Limited Partner as a
result of such limitation, subsequent “catch-up” distributions out of
appreciation of assets after the date of such admission or increase, as
applicable, shall be made in respect of such Points as necessary so that, on a
cumulative basis, the distributions by the Partnership in respect of such
Limited Partner’s Points (or in the case of an increase in Points of an existing
Limited Partner,



18

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

such Limited Partner’s additional Points) are the same as the amounts that would
have been distributed had such Points not been treated as a profits interest,
provided further, that, such Limited Partner’s rights to any distributions are
subject to such other restrictions or limitations as may be set forth in this
Agreement (including, without limitation, Section 7.3); and

(iv)      the General Partner shall consult with the Partnership’s legal and tax
advisors to determine the manner in which allocations and distributions should
be made by the Partnership in respect of such Limited Partner’s Points, and
absent manifest error, the General Partner’s determination shall be final and
binding on all parties.  The General Partner is authorized to interpret and
apply the provisions of this Section 6.1 and the other provisions of this
Agreement in such manner as it, in its sole discretion, determines is most
likely to implement the intent of the Limited Partners as set forth in this
Section 6.1.

6.2       Transfer of Interests of Limited Partners

(a)       Subject to compliance with the other provisions of this Section 6.2, a
Limited Partner may Transfer to another person eligible to become a Limited
Partner as determined by the General Partner, to any other Limited Partner or to
any Related Party of such Limited Partner all or any portion of such Limited
Partner’s rights to share in and receive allocations and distributions
associated with such Limited Partner’s Capital Investment Shares and Points.  No
other Transfer of any Limited Partner’s interest in the Partnership, whether
voluntary or involuntary, shall be valid or effective, and no transferee shall
become a substituted Limited Partner, unless the prior written consent of the
General Partner has been obtained, which consent may be withheld at the absolute
discretion of the General Partner.  In the event of any Transfer, all of the
conditions of the remainder of this Section 6.2 must also be satisfied. 
Notwithstanding any other provision in this Agreement to the contrary, the
General Partner shall be permitted, without any action or consent of any other
Person being required, to Transfer all or any portion of its interest as the
general partner of the Partnership to any Affiliate and, subject to Section 9.1,
to amend this Agreement in any manner to effectuate such Transfer.

(b)       No Transfer of any Limited Partner’s interest in the Partnership,
whether voluntary or involuntary, shall be valid or effective unless the General
Partner determines that such transfer will not:

(i)      require registration of the Partnership or any interest therein under
any securities, investment company, investment advisory or commodities laws of
any jurisdiction;

(ii)      result in a termination of the Partnership under Section 708(b)(1)(B)
of the Code or jeopardize the status of the Partnership as a partnership for
United States federal income tax purposes; or

(iii)      violate, or cause the Partnership, the General Partner, the Fund GP
or any Limited Partner to violate, any applicable law or regulation of any
jurisdiction or any provisions of this Agreement or the Fund Agreement.

The transferring Limited Partner, or its legal representative, shall give the
General Partner written notice before making any voluntary Transfer and within
30 days after any involuntary Transfer and shall provide sufficient information
to allow the Partnership (or legal counsel acting for the Partnership) to make
the determination that the proposed Transfer will not result in any of the
consequences referred to above.  The notice and transfer must be supported by
proof of legal authority and a valid instrument of assignment acceptable to the
General Partner.

(c)       In the event any Transfer permitted by this Section 6.2 shall result
in multiple ownership of any Limited Partner’s interest in the Partnership, the
General Partner may require one or more trustees



19

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

or nominees to be designated to represent a portion of the interest transferred
or the entire interest transferred for the purpose of receiving all notices
which may be given and all payments which may be made under this Agreement, and
for the purpose of exercising the rights which the transferees have pursuant to
the provisions of this Agreement.

(d)      A permitted transferee shall be entitled to the allocations and
distributions attributable to the interest in the Partnership Transferred to
such transferee and to Transfer such interest in accordance with the terms of
this Agreement; provided, however, that such transferee shall not be entitled to
the other rights of a Limited Partner as a result of such Transfer until it
becomes a substituted Limited Partner.  No transferee may become a substituted
Limited Partner except with the consent of the General Partner (which consent
may be withheld in its sole and absolute discretion).  Such transferee shall be
admitted to the Partnership as a substituted Limited Partner upon execution of a
Supplemental Agreement or such other instrument evidencing, to the satisfaction
of the General Partner, such Limited Partner’s intent to become a substituted
Limited Partner and to be bound by all the terms of this
Agreement.  Notwithstanding the above, the Partnership and the General Partner
shall incur no liability for allocations and distributions made in good faith to
the transferring Limited Partner until a written instrument of Transfer has been
received and accepted by the Partnership and recorded on its books and the
effective date of the Transfer has passed.

(e)      Any other provision of this Agreement to the contrary notwithstanding,
any successor or transferee of any Limited Partner’s interest in the Partnership
shall be bound by the provisions hereof.  Prior to recognizing any Transfer in
accordance with this Section 6.2, the General Partner may require the transferor
and transferee to make certain representations and warranties to the Partnership
and Limited Partners and to accept, adopt and approve in writing all of the
terms and provisions of this Agreement.

(f)      In the event of a Transfer or in the event of a distribution of assets
of the Partnership to any Limited Partner, the Partnership, in the sole and
absolute discretion of the General Partner or the Designated Partner, may, but
shall not be required to, file an election under Section 754 of the Code and in
accordance with the applicable Treasury Regulations, to cause the basis of the
Partnership’s assets to be adjusted as provided by Section 734 or 743 of the
Code.

6.3       Withdrawal of Partners

A Limited Partner in the Partnership may not withdraw from the Partnership prior
to its dissolution without the prior written consent of the General Partner,
which consent may be withheld at the absolute discretion of the General
Partner.  For the avoidance of doubt, any Limited Partner who Transfers to a
Related Party such Limited Partner’s entire remaining entitlement to allocations
and distributions shall remain a Limited Partner, notwithstanding the admission
of the transferee Related Party as a Limited Partner, for as long as the
transferee Related Party remains a Limited Partner.

6.4       Pledges

(a)      A Limited Partner shall not pledge or grant a security interest in such
Limited Partner’s interest in the Partnership unless the prior written consent
of the General Partner has been obtained, which consent may be withheld at the
absolute discretion of the General Partner.

(b)      For purposes of the grant, pledge, attachment or perfection of a
security interest in an interest in the Partnership, interests in the
Partnership shall be deemed to be “securities” within the meaning of Section
8-102(a)(15) and as provided by Section 8-103(c) of the Uniform Commercial Code
as in effect from time to time in the State of Delaware or analogous provisions
in the Uniform Commercial Code in effect in any other jurisdiction.



20

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

ARTICLE VII

ALLOCATION OF POINTS; ADJUSTMENTS OF POINTS
AND RETIREMENT OF Partners

7.1       Allocation of Points

(a)      Except as otherwise provided herein, the General Partner shall be
responsible for, and have the sole discretion in, the allocation of Points from
time to time to the Limited Partners.  At each such time of allocation, all
Points available for allocation shall be so allocated to the Limited Partners by
the General Partner.  Points allocated to Limited Partners may not be reduced
except as set forth in Section 6.1 and Section 7.3.

(b)      The General Partner shall maintain on the books and records of the
Partnership a record of the number of Points allocated to each Limited
Partner.  The Supplemental Agreement applicable to each Limited Partner shall
give written notice to each Limited Partner of the number of such Limited
Partner’s Points upon admission to the Partnership.  The General Partner shall
promptly notify a Limited Partner upon any change in such Limited Partner’s
Points pursuant to this Article VII or otherwise.

7.2       Retirement of Partners

(a)        A Limited Partner shall become a Retired Partner:

(i)      immediately upon delivery to such Limited Partner of a written notice
by the General Partner declaring such Limited Partner to be a Retired Partner,
which notice the General Partner may give in the General Partner’s sole and
absolute discretion with or without Cause, or such later date as may be
specified in such notice;

(ii)      immediately upon the entry of any judgment, decision or plea
constituting Cause;

(iii)      immediately upon the date of the occurrence of an event constituting
Cause,

(iv)      on the date formal notice is delivered by such Limited Partner to the
General Partner stating that such Limited Partner elects to become a Retired
Partner (unless the General Partner consents to a later date);

(v)      upon the death of the Limited Partner or the Limited Partner’s
Principal (if the Limited Partner is not a natural person), whereupon the
Limited Partner (if the Limited Partner is not a natural person) shall be
treated as a Retired Partner or the estate of the deceased Limited Partner (if
the Limited Partner was an individual) shall be treated as a Retired Partner in
the place of the deceased Limited Partner, or upon the Permanent Disability of
the Limited Partner or the Limited Partner’s Principal (if the Limited Partner
is not a natural person) as determined by the General Partner; or

(b)        The written notice from the General Partner declaring any Limited
Partner to be a Retired Partner shall specify whether such declaration is for
Cause or without Cause (including due to Permanent Disability).

(c)        No mandatory Retirement of a Limited Partner for Cause shall become
effective until such Limited Partner has been afforded an opportunity, if such
Limited Partner so desires, to make a statement in person before the General
Partner regarding any considerations that, in the opinion of such Limited
Partner, would warrant a reconsideration of the proposed mandatory
Retirement.  Such statement



21

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

shall be given within a reasonable period not exceeding ten (10) days following
notice of the proposed mandatory Retirement. 

(d)        Nothing in this Agreement shall obligate the General Partner to treat
Retired Partners alike, and the exercise of any power or discretion by the
General Partner in the case of any one such Retired Partner shall not create any
obligation on the part of the General Partner to take any similar action in the
case of any other such Retired Partner, it being understood that any power or
discretion conferred upon the General Partner shall be treated as having been so
conferred as to each such Retired Partner separately.

(e)        Upon Retirement of a Limited Partner, all Related Parties of such
Limited Partner shall also be deemed to become Retired Partners simultaneous
with such Retiring Partner, and their interest in the Partnership shall be
treated in the same manner as such Retired Partner.

7.3       Effect of Retirement

(a)      Except as set forth in the Supplemental Agreement (or Section 7.3(c)),
the Points of any Limited Partner who becomes a Retired Partner shall be reduced
automatically to an amount equal to such Limited Partner’s Vested Points as of
the date such Limited Partner became a Retired Partner.  Any such reduction
shall be effective as of the date such Limited Partner became a Retired Partner
or such subsequent date or dates as may be determined in the sole and absolute
discretion of the General Partner.  Notwithstanding the foregoing, the General
Partner may, without the necessity of obtaining the consent of any Limited
Partner, accelerate the vesting schedule set forth in the Supplemental Agreement
of any Retired Partner who has or is deemed to have retired from the
Partnership, but shall be under no obligation to do so, and may in its sole
discretion do so for one or more Retired Partners and not for other Retired
Partners.

(b)      The Points of []+ Point Partners (other than any Retired Partners that
are []+ Point Partners) shall be increased in an aggregate amount equal to any
decrease in the Points of any Retired Partner in accordance with Schedule A
annexed hereto and subject to Section 7.1(b) of the Fund GP Agreement.  

(c)      The Points of any Limited Partner shall not be reduced without the
consent of such Limited Partner, except as contemplated by Sections 6.1 or 7.3
or such Limited Partner’s Supplemental Agreement.  

(d)      No Retired Partner shall take any part in the management or control of
the Partnership or have any power or authority to bind the Partnership.  All
Retired Partners shall be bound by the terms of this Agreement and all
amendments thereto and by all actions taken by the General Partner and the other
Limited Partners.  No Retired Partner shall participate in any vote, consent or
other action of the other Limited Partners for any purpose hereunder (other than
a vote to continue the business of the Partnership solely to the extent required
under the [] Law). 



22

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

ARTICLE VIII

WINDING UP AND DISSOLUTION

8.1       Winding Up Upon Withdrawal of General Partner

(a)      The term of the Partnership commenced on the date of the Partnership’s
registration as an exempted limited partnership under the [] Law and shall
continue upon the conclusion of the term as set forth in Section 2.5(a).

(b)      If any of the events of withdrawal listed in [] of the [] Law occur
in relation to the General Partner, the General Partner shall notify all the
Limited Partners of such event within 30 days after the occurrence of such
event.  Unless the Partnership has at least one remaining general partner
qualified under the [] Law to act as sole general partner of the Partnership,
the Partnership shall commence winding up 90 days after the date on which all
Limited Partners have been so notified, unless, during such 90 day period, the
Limited Partners unanimously elect one or more successor general partners of the
Partnership.

(c)      The General Partner may commence winding up the Partnership at any time
on not less than 90 days’ prior written notice to the Limited Partners.

8.2       Dissolution and Liquidation of the Partnership

(a)      Upon commencement of the winding up of the Partnership, the General
Partner shall liquidate the business and administrative affairs of the
Partnership, except that, if the General Partner is unable to perform this
function, a liquidator may be elected by the Designated Partner and upon such
election such liquidator shall liquidate the Partnership.  The foregoing is
subject to any alternative appointment by the court upon the application of a
Limited Partner or creditor pursuant to the [] Law.  Subject to the [] Law,
the liquidator shall use commercially reasonable efforts to dispose of or
distribute all Partnership assets to the Partners within one year of
commencement of the winding up of the Partnership.  Capital Investment Profit,
Capital Investment Loss, Operating Profit or Operating Loss during the Fiscal
Years which include the period of liquidation shall be allocated pursuant to
Section 3.4.  The proceeds from liquidation shall be distributed in the
following manner:

(i)      to creditors of the Partnership (including, if applicable, the General
Partner and its Affiliates), to the extent otherwise permitting by law, in
satisfaction of liabilities of the Partnership as required by the [] Law and
applicable law, including the expenses of the winding up, liquidation and
dissolution of the Partnership (whether by payment or the making of reasonable
provision for payment thereof);

(ii)      such debts as are owing to the Partners shall next be paid or provided
for;

(iii)      the Partners shall next be paid amounts in accordance with Section
4.1.

(b)       Anything in this Section 8.2 to the contrary notwithstanding, the
General Partner or liquidator may distribute ratably in kind rather than in
cash, upon winding up, any assets of the Partnership in accordance with the
priorities set forth above in Section 8.2(a), provided, however, that if any in
kind distribution is to be made (i) the assets distributed in kind shall be
valued as of the date of their distribution and charged as so valued and
distributed against an amount to be paid under paragraph (a) of this Section 8.2
and (ii) any gain or loss (as computed for book purposes) attributable to
property distributed in kind shall be included in the Capital Investment Profit,
Capital Investment Loss, Operating



23

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

Profit or Operating Loss (as determined to be appropriate by the General
Partner) for the Fiscal Year which includes the date of such distribution.

8.3       Filings

The General Partner or other liquidator appointed pursuant to Section 8.2(a)
shall make all filings required by the [] Law upon commencement of and during
the winding up.  Upon the completion of the Partnership’s winding up and the
final distribution of its surplus assets in accordance with this Agreement, the
General Partner or other liquidator shall make the filings required by the []
Law and any other applicable law in order to give effect, or otherwise notify
regarding, the final dissolution of the Partnership upon which filings the
Partnership shall then dissolve.

ARTICLE IX

GENERAL PROVISIONS

9.1       Amendment of Agreement

(a)      The General Partner may amend this Agreement at any time, in whole or
in part, without the consent of any Limited Partner by giving written notice of
such amendment to any Limited Partner whose rights or obligations as a Limited
Partner pursuant to this Agreement are changed thereby; provided, however, that
any amendment that would materially adversely change the terms of this Agreement
relating to vesting rights or Points of a Limited Partner may only be made if
the written consent of such Limited Partner is obtained prior to the
effectiveness thereof.  For the avoidance of doubt, an adjustment of Points of a
Limited Partner in accordance with Section 6.1 or 7.3 shall not be considered an
amendment requiring the consent of such Limited Partner.

(b)      The General Partner, on its own behalf or on behalf of the Partnership,
may enter into a Supplemental Agreement with any other Limited Partner
containing terms modifying or otherwise affecting the rights, or obligations of
such other Limited Partner hereunder.  Any such Supplemental Agreement shall be
binding upon the Partnership and the signatories thereto as if the terms were
contained in this Agreement, but no such Supplemental Agreement between the
Partnership and a Limited Partner shall adversely amend the contractual rights
interests of any other Limited Partner without such other Limited Partner’s
prior consent.

(c)      Notwithstanding any other provision of this Section 9.1, no consent of
the Limited Partners shall be required to merge or consolidate the Partnership
with or into one or more limited partnerships registered under the [] Law or
other business entities.  An agreement of merger or consolidation approved by
the General Partner may (i) effect any amendment to this Agreement, (ii) effect
the adoption of a new limited partnership agreement for the Partnership if it is
the surviving or resulting exempted limited partnership in the merger or
consolidation, or (iii) provide that the limited partnership agreement of any
other constituent exempted limited partnership to the merger or consolidation
(including an exempted limited partnership formed for the purpose of
consummating the merger or consolidation) shall be the limited partnership
agreement of the surviving or resulting limited partnership. 

(d)      Notwithstanding any other provision of this 9.1, no consent of the
Limited Partners shall be required to effect any action necessary under this
Agreement in connection with the General Partner, the Fund GP or its Affiliates
establishing one or more special purpose entities (“SPV”) to act as the general
partner, carried interest vehicle or manager of an alternative investment
vehicle of the Fund or in connection with any other restructuring of the Fund,
the Fund GP, the Partnership or the General Partner, including the transfer of
all or a portion of a Limited Partner’s interest in the Partnership to an
SPV.  The



24

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

terms and conditions applicable to an SPV shall be substantially the same as the
terms and conditions applicable to the Partnership provided, however, that (a)
such terms and conditions may vary to address the tax, legal or regulatory
concerns that led to the formation of such SPV, (b) provisions in the governing
documents of the SPV and the corresponding provisions of this Agreement
(including provisions relating to allocations and distributions of profits and
losses and the Limited Partner’s obligation to return certain amounts to the
Partnership if required by the Fund) shall be coordinated and, if necessary,
adjusted to carry out the purpose and intent of this Agreement, and (c) the
entity shall afford participating Limited Partners limited liability comparable
to that provided under this Agreement. 

9.2       Power-of-Attorney

(a)      Each Limited Partner hereby irrevocably makes, constitutes and appoints
the General Partner with full power of substitution, the true and lawful
representative and attorney-in-fact, and in the name, place and stead of such
Limited Partner, with the power from time to time to make, execute, sign,
acknowledge, swear to, verify, deliver, record, file and/or publish:

(i)      any amendment to this Agreement which complies with the provisions of
this Agreement (including the provisions of Section 9.1);

(ii)      any instruments, documents and certificates required to effect the
provisions of Section 9.1(d), including, but not limited to the formation of any
SPV or to effect the transfer of a Limited Partner’s interest to an SPV;

(iii)      all such other instruments, documents and certificates which, in the
opinion of legal counsel to the Partnership, may from time to time be required
by the [] Law or the laws of any other jurisdiction, or any political
subdivision or agency thereof, or which such legal counsel may deem necessary or
appropriate to effectuate, implement and continue the valid and subsisting
existence and business of the Partnership as an exempted limited partnership;
and

(iv)      any deeds, agreements, instruments or other documents whatsoever in
connection with the admission or withdrawal of any Partner in accordance with
this Agreement or the transfer of any interest in the Partnership in accordance
with this Agreement.  

(b)      Each Limited Partner is aware that the terms of this Agreement permit
certain amendments to this Agreement to be effected and certain other actions to
be taken or omitted by or with respect to the Partnership without its
consent.  If an amendment of the organizational documents of the Partnership, of
this Agreement or any action by or with respect to the Partnership is taken by
the General Partner in the manner contemplated by this Agreement, each Limited
Partner agrees that, notwithstanding any objection which such Limited Partner
may assert with respect to such action, the General Partner is authorized and
empowered, with full power of substitution, to exercise the authority granted
above in any manner which may be necessary or appropriate to permit such
amendment to be made or action lawfully taken or omitted.  Each Limited Partner
is fully aware that each other Limited Partner will rely on the effectiveness of
this power-of-attorney with a view to the orderly administration of the affairs
of the Partnership.  This power-of-attorney is a power of attorney given to
secure a proprietary interest of the General Partner and/or secure the
performance of obligations owed to the General Partner and is coupled with an
interest in favor of the General Partner and as such:

(i)      shall be irrevocable and continue in full force and effect
notwithstanding the subsequent death or incapacity of any party granting this
power-of-attorney, regardless of whether the Partnership or the General Partner
shall have had notice thereof; and



25

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

(ii)      shall survive the delivery of an assignment by a Limited Partner of
the whole or any portion of its interest in the Partnership, except that, where
the assignee thereof has been approved by the General Partner for admission to
the Partnership as a substituted Limited Partner, this power-of-attorney given
by the assignor shall survive the delivery of such assignment for the sole
purpose of enabling the General Partner to execute, acknowledge and file any
instrument necessary to effect such substitution.

9.3       Agreement Binding Upon Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, but the rights and obligations of the
Limited Partner hereunder shall not be assignable, transferable or delegable
except as expressly provided herein, and any attempted assignment, Transfer or
delegation thereof which is not made in accordance with such express provisions
shall be void.  Each Limited Partner hereby agrees to execute all certificates,
counterparts, amendments, instruments or documents that may be required by laws
of the various jurisdictions in which the Partnership conducts its activities,
to conform with the laws of such jurisdictions governing exempted limited
partnerships.

9.4       Entire Agreement

This Agreement and the Supplemental Agreements of each Limited Partner
constitute the entire agreement among the Partners and between the Limited
Partners and the General Partner with respect to the subject matter hereof and
thereof and supersede any prior agreement or understanding among or between them
with respect to such subject matter.  The Limited Partners acknowledge and agree
that certain provisions of this Agreement expressly or implicitly waive, reduce,
redefine, eliminate or otherwise modify fiduciary duties of the General Partner
arising under applicable law and to the fullest extent permitted by law.  It is
the express intention of the Limited Partners that each such waiver, reduction,
redefinition, elimination or other modification be fully enforceable and binding
upon the Limited Partners.

9.5       Governing Law; Severability; Partition

This Agreement, and the rights of the Partners hereunder, shall be governed by
and construed in accordance with the laws of [].  Subject to Section 9.8, the
parties hereby consent to exclusive jurisdiction and venue for any action
arising out of this Agreement in the state and federal courts located in Los
Angeles, California.  Each provision of this Agreement shall be considered
severable and if for any reason any provision which is not essential to the
effectuation of the basic purposes of the Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable and contrary to [] law or
existing or future applicable law, such invalidity shall not impair the
operation of or affect those provisions of this Agreement which are valid.  In
that case, this Agreement shall be construed so as to limit any term or
provision so as to make it enforceable or valid within the requirements of any
applicable law, and in the event such term or provision cannot be so limited,
this Agreement shall be construed to omit such invalid or unenforceable
provisions. Notwithstanding the foregoing, nothing in this Section 9.5 excludes
the jurisdiction of the [] courts with respect to any matter reserved to it
pursuant to the [] Law or [] law generally.

9.6       Termination of Right of Action

Every right of action arising out of or in connection with this Agreement by or
on behalf of any past, present or future Limited Partner of the Partnership
against any past, present or future Limited Partner shall, to the fullest extent
permitted by applicable law, irrespective of the place where the action may be
brought and irrespective of the residence of any such Limited Partner, cease and
be barred by the





26

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

expiration of three years from the date of the act or omission in respect of
which such right of action arises.

9.7       Confidentiality

(a)      Each Limited Partner acknowledges and agrees that the information
contained in the books and records of the Partnership concerning the Points
assigned with respect to any other Limited Partner (including any Retired
Partner) is confidential, and, to the fullest extent permitted by applicable
law, each Limited Partner waives, and covenants not to assert, any claim or
entitlement whatsoever to gain access to any such information.  The Limited
Partners agree that the restrictions set forth in this Section 9.7(a) shall
constitute reasonable standards under the [] Law regarding access to
information.

(b)      Each Limited Partner acknowledges and agrees that this Agreement, the
contents of this Agreement, and information concerning the business and
financial affairs of the Partnership, the other Relevant Entities, Portfolio
Investments (and prospective Portfolio Investments) of the Fund and their
respective Affiliates that is or becomes available to the undersigned by reason
of such Limited Partner’s status as a Limited Partner or as an employee of a
Relevant Entity, are confidential, and each Limited Partner agrees maintain such
information as confidential and not to disclose any such information to any
Person (other than on a confidential basis to such Limited Partner’s legal and
tax advisors who have a need to know such information) or use such information
for any purposes other than reasonably related to its interest as a Limited
Partner (at reasonable times and upon reasonable notice) without the prior
written consent of the General Partner, except to the extent that such
disclosure is required by law. 

9.8       Disputed Matters

Except as otherwise provided in this Agreement, any controversy or dispute
arising out of this Agreement or any Supplemental Agreement, the interpretation
of any of the provisions thereof, or the action or inaction of any party
hereunder shall be submitted to arbitration in Los Angeles, California under the
commercial arbitration rules then obtaining of the American Arbitration
Association.  Any award or decision obtained from any such arbitration
proceeding shall be final and binding on the parties, and judgment upon any
award thus obtained may be entered in any court having jurisdiction thereof.  No
action at law or in equity based upon any claim arising out of or related to
this Agreement or any Supplemental Agreement shall be instituted in any court by
any party except (a) an action to compel arbitration pursuant to this Section
9.8; or (b) an action to enforce an award obtained in an arbitration proceeding
in accordance with this Section 9.8.  Pending the submission to arbitration and
thereafter until the arbitrator publishes its award, each party shall, except in
the event of termination, continue to perform all its obligations under this
Agreement without prejudice to a final adjustment in accordance with the award.

9.9       Attorney Fees

If any dispute between the Partnership and the Limited Partners hereto should
result in litigation or arbitration, the prevailing party in such dispute shall
be entitled to recover from the other party all reasonable fees, costs and
expenses of enforcing any right of the prevailing party, including but not
limited to, reasonable attorneys’ fees and expenses.

9.10      Not for Benefit of Creditors

The provisions of this Agreement are intended only for the regulation of
relations among Partners and between Partners and former or prospective Partners
and the Partnership.  This Agreement is not





27

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

intended for the benefit of non-Partner creditors and no rights are granted to
non-Partner creditors under this Agreement.

9.11      Consents

Any and all consents, agreements or approvals provided for or permitted by this
Agreement shall be in writing and a signed copy thereof shall be filed and kept
with the books of the Partnership.

9.12      Reports and Records

As soon as practicable after the end of each taxable year, the General Partner
shall furnish to each Limited Partner such information as may be required to
enable each Limited Partner to properly report for United States federal and
state income tax purposes such Limited Partner’s distributive share of each
Partnership item of income, gain, loss, deduction or credit for such year.  As
soon as practicable after the end of each taxable year, the General Partner may
furnish to each Limited Partner (other than Retired Partners) a statement of the
total amount of Net Income, Net Loss or Carried Interest for such years.  For
United States federal, state and local income tax purposes, each Limited Partner
shall report the tax items attributable to its participation in the Partnership
in its income tax returns in a manner consistent with the tax treatment of such
items as reported to it by the Partnership.

9.13      Spousal Consent and Marital Dissolution

(a)       Within 30 days after (i) execution of this Agreement if a Limited
Partner is subject to community property laws of any state or (ii) a Limited
Partner becoming subject to community property laws of any state, such Limited
Partner (if married) shall cause such Limited Partner’s spouse to execute and
deliver to the Partnership a Spousal Consent and Agreement in the form of
Schedule B hereto.  If such Limited Partner marries or remarries subsequent to
the date of such Limited Partner’s execution of this Agreement, such Limited
Partner shall within 30 days thereafter similarly cause such Limited Partner’s
new spouse to execute and deliver to the Partnership such Spousal Consent and
Agreement.

(b)       If a Limited Partner’s marriage terminates by dissolution, divorce or
any other proceeding and the divorced Limited Partner does not acquire or
otherwise obtain or succeed to all of such Limited Partner’s spouse’s interest,
if any, in the divorced Limited Partner’s interest in the Partnership, the
divorced Limited Partner shall promptly so notify the Partnership.

(i)      If a divorced Limited Partner does not acquire or otherwise obtain or
succeed to all of such Limited Partner’s spouse’s interest in the divorced
Limited Partner’s interest in the Partnership, the divorced Limited Partner
shall have the option to purchase any or all of the interest in the Partnership
which has been Transferred to or has otherwise vested in such Limited Partner’s
spouse (the “Spouse’s Interest”) pursuant to a decree of dissolution, divorce or
any other proceeding incident to the termination of the marital status (the
“Divorce Decree”) or by agreement of the divorced Limited Partner and such
Limited Partner’s spouse.  Upon exercise of such option, the spouse shall sell
the Spouse’s Interest to the divorced Limited Partner.  The purchase price for
such Spouse’s Interest shall be (a) its book value if such Limited Partner has
less than [] Points or (b) its appraised value as determined by a reputable
accounting firm, investment bank or other qualified appraiser selected by the
divorced Limited Partner and the spouse (or if they cannot agree on an appraiser
within 5 business days, such appraiser as is selected by the Partnership) if
such Limited Partner has [] or more Points as of the last day of the
Partnership’s fiscal quarter immediately preceding the transfer of the Spouse’s
Interest to the spouse of a divorced Limited Partner, payable in cash or on such
other terms as may be agreed upon by the divorced Limited Partner and the
spouse.  Such option shall be exercised and the purchase consummated within 30
days after the date of the entry of the Divorce Decree.



28

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

(ii)      Should a divorced Limited Partner fail to exercise the option provided
for in 9.13(b)(i) with respect to the entire Spouse’s Interest or if the
purchase of the entire Spouse’s Interest is not consummated within 30 days after
the date of the entry of the Divorce Decree for whatever reason: (1) the
divorced Limited Partner shall promptly so notify the Partnership; and (2) the
Partnership shall have the option to purchase any or all of the Spouse’s
Interest which such divorced Limited Partner has failed to purchase.  Upon
exercise of such option, the spouse shall sell the appropriate portion of the
Spouse’s Interest to the Partnership.  The purchase price for such portion shall
be same as determined under Section 9.13(b)(i) as of the last day of the
Partnership’s fiscal quarter immediately preceding the transfer of the Spouse’s
Interest to the spouse of a divorced Limited Partner, payable in cash or on such
other terms as may be agreed upon by the Partnership and the spouse.  The
Partnership’s option under this 9.13(b)(ii) shall be exercised and the purchase
consummated within 30 days after the Partnership is notified pursuant to clause
(1) of the first sentence of this 9.13(b)(ii) or within 30 days after such later
date as is selected by the Partnership in its sole and absolute discretion.  The
Partnership may assign to one or more Persons all or any portion of its rights
under this 9.13(b)(ii).

(iii)      In no event shall the possession of any Spouse’s Interest constitute
the holder thereof as a Limited Partner unless and until such holder is admitted
as an additional or a substitute Limited Partner pursuant to the terms of this
Agreement.  In the event that a spouse acquires a direct interest in the
Partnership (but has not been so admitted), notwithstanding anything in this
Agreement to the contrary, such spouse shall have no right to participate with
the Limited Partners in any votes taken or consents granted or withheld by the
Limited Partners hereunder, and the divorced Limited Partner shall remain liable
to the Partnership for all contributions and other amounts payable with respect
to the Spouse’s Interest and for all other obligations as a Limited Partner
hereunder to the same extent as if the divorced Limited Partner holds the
Spouse’s Interest.

(iv)      Upon the purchase of all or a portion of the Spouse’s Interest in the
Partnership pursuant to this 9.13, the interest and obligations in the
Partnership with respect to such purchased interest (including Points) shall be
allocated to the other Limited Partners in accordance with the respective Points
of each such Limited Partner. 

(c)      This 9.13 shall only apply to Limited Partners that are subject to
community property laws of any state.

9.14      Contract Construction; Headings; Counterparts

Whenever the context of this Agreement permits, the masculine gender shall
include the feminine and neuter genders (and vice versa), and reference to
singular or plural shall be interchangeable with the other. The invalidity or
unenforceability of any one or more provisions of this Agreement shall not
affect the other provisions, and this Agreement shall be construed and reformed
in all respects as if any such invalid or unenforceable provision(s) were
omitted or, at the direction of a court, modified in order to give effect to the
intent and purposes of this Agreement. The words “include” and “including” means
include without limitation or including without limitation. The words “hereof,”
“herein,” “hereunder” and words of similar import shall refer to this Agreement
as a whole and not any particular section or provision of this Agreement, and
reference to a particular section of this Agreement shall include all
subsections thereof. References in this Agreement to particular sections of the
Code or the [] Law or any other statute shall be deemed to refer to such
sections or provisions as they may be amended after the date of this Agreement.
Captions in this Agreement are for convenience only and do not define or limit
any term of this Agreement. It is the intention of the parties that every
covenant, term, and provision of this Agreement shall be construed simply
according to its fair meaning and not strictly for or against any party
(notwithstanding any rule of law requiring an agreement to be strictly construed
against the drafting party), it being understood that the parties to this
Agreement are sophisticated and have had adequate





29

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

opportunity and means to retain counsel to represent their interests and to
otherwise negotiate the provisions of this Agreement. This Agreement or any
amendment hereto may be signed in any number of counterparts, including by
electronic transmission, each of which shall be an original, but all of which
taken together shall constitute one agreement or amendment, as the case may be.

9.15      Notices

Except where otherwise specifically provided in this Agreement, all notices,
requests, consents, demands, approvals, statements and other communications
hereunder shall be in writing and shall be delivered (a) in person, by
registered or certified mail or by overnight mail or overnight courier service
or (b) by facsimile, e-mail or other electronic means, with such confirmation as
the General Partner deems appropriate under the circumstances, which may include
confirmation by telephone, e-mail or other electronic means to an officer or
other representative of the recipient.  Any notice given in accordance with the
foregoing clause (a) shall be deemed to have been effectively given (A) 3 days
after such notice is mailed by certified or registered mail, return receipt
requested, (B) 1 Business Day after such notice is sent by overnight mail or
overnight courier service, or (C) at the time delivered when delivered in
person.  Any notice by facsimile, e-mail or other electronic means shall be
deemed to have been effectively given (1) when sent and confirmed by telephone,
email or other electronic means in accordance with the foregoing clause (b) or
(2) on the next Business Day if sent after 2:00 pm Los Angeles time on a
Business Day or on any day that is not a Business Day.  The Limited Partners
 agree that the General Partner and the Partnership may provide in any
electronic medium (including via electronic mail or website access) any
disclosure or document to be delivered under this Agreement or that is required
to be delivered by applicable securities, tax or other applicable laws by the
Partnership, the General Partner, or the Limited Partners. 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

* * * * * * *

 

 



30

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

IN WITNESS WHEREOF, the parties hereto have executed as a deed this Amended and
Restated Agreement of Exempted Limited Partnership of [] as of the day and year
first above written.

 

General Partner:

 

 

 

 

Executed and delivered as a deed by:

 

 

 

 

[GENERAL PARTNER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: 

 

 

 

 

 

 

 

Limited Partners:

 

 

 

 

Executed and delivered as a deed by:

 

 

 

 

[GENERAL PARTNER]

 

as attorney–in–fact for each of the Limited Partners

 

 

 

 

By:

 

 

 

Name:

 

 

Title: 

 

 

 

 

 

 

 

Initial Limited Partner:

 

 

 

 

Executed and delivered as a deed by:

 

 

 

 

[INITIAL LIMITED PARTNER]

 

solely to reflect his withdrawal as a Limited Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

Witnessed by:

 

 

 

 

 

 

 

 

Name

 

 





--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

SCHEDULE A

PRINCIPLES APPLICABLE TO CERTAIN ADJUSTMENTS IN POINTS

A.         Sources of Points for New Partners and for Point Increases of
Existing Partners

 

When Points are to be allocated to a new Partner or additional Points are to be
allocated to an existing Partner pursuant to Section 6.1, the following
principles shall apply in determining the source of such Points:

 

1.    If any Points have become available in connection with the Retirement of a
Partner pursuant to Section 7.3(a) and such Points have not previously been
allocated, such Points of the Retired Partner shall be applied before diluting
the Points of any other Partner. 

 

2.    Thereafter, any remaining Points shall be obtained by reducing the Points
of each of the Partners (together with such Partner’s Related Parties) who, at
the time of the relevant admission or increase, has [] or more Points (a “[]+
Point Partner”).    

 

3.    Subject to the following paragraph or unless otherwise determined by the
General Partner, the reductions shall be allocated among such []+ Point
Partners pro rata in proportion to their respective Points.

 

4.    Notwithstanding the principle set forth in the preceding paragraph, no
reduction shall be made to the extent that it would cause such Partner’s Points
to be reduced to less than [] Points without the consent of such Partner.  The
portion of any reduction that would otherwise be allocated to such other
Partner shall instead be allocated among the remaining []+ Point Partners in
accordance with the principles of both paragraph 2 and this paragraph 4. 

 

B.         Disposition of Points Released by Retired Partners

 

If any Points become available in connection with the Retirement of a Partner
pursuant to Section 7.3(a), such Points shall be allocated as follows:

 

1.     Such Points shall first be used to satisfy any known or anticipated
requirements pursuant to paragraph (A)(1) above.

 

2.     Any remaining Points shall be allocated among the []+ Point Partners
(other than Retired Partners that are []+ Point Partners) pro rata in
proportion to their respective Points (first to reverse out any over reductions
pursuant to paragraph 4 above, if applicable).

 

C.         For the avoidance of doubt, it is intended that restrictions on Point
dilution shall apply not only to dilution directly resulting from the award of
“Points” to another Partner but also to any other transaction having
substantially the same effect (such as an award of performance-based
compensation or a similar profits interest that is based on all or any
significant portion of the investments of the Fund). 

 

 



Schedule A

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

SCHEDULE B

 

FORM OF

SPOUSAL CONSENT AND AGREEMENT

 

THIS SPOUSAL CONSENT AND AGREEMENT (this “Consent”) is entered into as a deed
poll by the undersigned (the “Undersigned”) as the spouse of
_______________________________, currently or anticipated to become a Limited
Partner of [], a [] exempted limited partnership (the “Partnership”) in favor
of the Partnership.  This Consent shall be effective from and after the earliest
date on which the Undersigned’s spouse is or was admitted as a Limited Partner
of the Partnership and may not be withdrawn or revoked by the
Undersigned.  Capitalized terms not otherwise defined herein have the same
meaning as in the Amended and Restated Agreement of Exempted Limited Partnership
of the Partnership, as amended (the “Partnership Agreement”).

The Undersigned hereby agrees, acknowledges and understands that:

1.      The Undersigned has been provided with the opportunity to read the
Partnership Agreement and, in particular, 9.13 thereof; 

2.      Under the provisions of 9.13(b)(i)-(iv) of the Partnership Agreement,
the Undersigned shall be only an assignee (with limited rights and potentially
significant obligations, including clawback obligations) following the
Undersigned’s acquisition of any interest in the Partnership unless and until
the Undersigned is admitted to the Partnership as a  Limited Partner pursuant to
the terms of the Partnership Agreement;

3.      Under the provisions of Section 9.13 of the Partnership Agreement, an
option is given to the Undersigned’s spouse as a Limited Partner of the
Partnership to purchase any interest in the Partnership which the Undersigned
may have or receive under community property laws, marital laws, or otherwise,
if that purchase fails to occur in connection with such marital dissolution for
any reason, the Partnership or its assignee shall have the option to purchase
the Undersigned’s entire interest in the Partnership or assign such option to
purchase the Undersigned’s interest in the Partnership;

4.      Failure by the Undersigned to execute this Consent would constitute a
breach of the Partnership Agreement on the part of the Undersigned’s spouse; and

5.      The Undersigned has had the opportunity to be represented in the
execution of this Consent by legal counsel of the Undersigned’s own choosing and
no legal counsel or advice has been provided to the Undersigned by, or on behalf
of, the Partnership or the Undersigned’s spouse.

The Undersigned hereby consents to the transactions contemplated by the
Partnership Agreement (including, without limitation, any capital contributions
to be made by the Undersigned’s spouse and any clawback obligations).  In
addition, the Undersigned hereby agrees to be bound by the provisions of the
Partnership Agreement specifically applicable to the Undersigned including,
without limitation, 9.13 thereof.

 

 

This Consent shall be governed by the laws of [].

 

 

 

 

 

 

 

Signed, this ________ day of _______________, 20______

 

 

 

 

 

 

 

Executed and delivered as a deed by:

 

 

 

 

 

 

 

Signed:

 

 

 

Print Name

 

 

 





 

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

 

 

Witness

 

 

 

 

 

 

 

In the presence of:

 

 

 

Print Name

 

 

 





Appendix A - 2

--------------------------------------------------------------------------------

 

CONFIDENTIAL

[CARRY VEHICLE NAME]

 

APPENDIX A

Form of Guarantee

[INSERT GUARANTEE]

Appendix A - 3

--------------------------------------------------------------------------------